           Case 1:19-cv-08761-ALC Document 11 Filed 10/15/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------X
                                                                                10/15/2020
AMELIO,

                 Plaintiffs,

                                                              19 Civ. 08761 (ALC)

                      - against -                                                            Order

QUICKEN LOANS, INC., ET AL.,

                  Defendants.
----------------------------------------------------------X

ANDREW L. CARTER, JR., United States District Judge:

         Plaintiffs initiated this action pro se on September 20, 2019. ECF No. 1. On September

27, 2019, Plaintiffs filed an Amended Complaint. ECF No. 4. On October 22, 2019, the Court

issued an Order of Service directing Plaintiffs to serve the summons and complaint on each

Defendant within 90 days of the issuance of the summonses. ECF No. 5. That Order of Service

further directed that if, within those 90 days, Plaintiffs had not either served Defendants or

requested an extension of time to do so, the Court may dismiss the claims against Defendants

under Rules 4 and 41 of the Federal Rules of Civil Procedure for failure to prosecute. ECF No. 5.

Summons were issued as to defendants October 25, 2019.

         On June 1, 2020, by which date proof of service had not been filed, this Court entered an

Order to Show Cause why this case should not be dismissed without prejudice pursuant to Rule

4m. ECF No. 7. Upon consideration of Plaintiffs’ response to the Order to Show Cause, ECF No.

8, the Court granted Plaintiffs' request for an extension of time to serve to October 4, 2020. ECF

No. 9.

         On October 5, 2020, Plaintiffs filed a Second Amended Complaint. To date, no proof of
          Case 1:19-cv-08761-ALC Document 11 Filed 10/15/20 Page 2 of 2




service of the complaint and summons on defendants has been filed. Therefore, it is hereby

ORDERED that this matter is DISMISSED for failure to timely serve the summons and

complaint on defendants. The Clerk of Court is respectfully directed to close this case. If

Plaintiffs wish to request to reopen this matter and seek a further extension of time to serve the

summons and complaint for good cause shown, they must do so by November 5, 2020. The

Clerk of Court is also respectfully directed to mail this Order to Plaintiffs.

SO ORDERED.

Dated: New York, New York
       October 15, 2020


                                               ____________________________
                                               ANDREW L. CARTER, JR.
                                               United States District Judge
